 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain members of the above-named union, orany other labor organization. We will not discriminate in regard to the hire or tenure of em-ployment or any term or condition of employment because of membership in, or activity onbehalf of, any such labor organization.GRAFF MOTOR SUPPLY CO.,Employer.Dated................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.UNION MANUFACTURING COMPANYandAMERICAN FED-ERATION OF HOSIERY WORKERS, AFL. Case No. 5-CA-717. November 25, 1953DECISION AND ORDERSTATEMENT OF THE CASEUpon a charge filed on April 21, 1953, by American Federa-tion of Hosiery Workers, AFL, herein called the Union, theGeneral Counsel of the National Labor Relations Board, hereincalled respectively the General Counsel and the Board, by theActing Regional Director for the Fifth Region, issued a com-plaintdatedApril 30, 1953, against Union ManufacturingCompany, herein called the Respondent,allegingthat theRespondent had engaged in and wasengagingin unfair laborpractices affecting commerce within the meaning of Section8 (a) (1) and (5) and Section 2 (6) and (7) of the National LaborRelations Act, as amended. Copies of the charge, complaint,and notice of hearing, were duly served upon the Respondentand the Union.With respect to the unfair labor practices, the complaintalleged in substance that the Respondent (1) on or about April13, 1953, and at all times thereafter, has continuously failedand refused to, bargain collectively in good faith with theUnion as the exclusive representative of its employees in anappropriate unit, although the Union had been certified as therepresentative of the employees in such unit on March 17,1953; and (2) such acts and conduct constitute unfair laborpracticeswithin the meaning of Section 8 (a) (1) and (5) andSection 2 (6) and (7) of the Act.Thereafter, on July 9, 1953, all the parties entered into astipulation setting forth an agreed statement of facts. Thestipulation further includes provisions that: (1) The stipula-tion and attached exhibits, together with the charge, complaint,notice of hearing, answer of Respondent, affidavits of serviceof the charge, complaint, notice of hearing, and the entire rec-ord in the Union Manufacturing Company, Case No. 5-RC-1103, shall constitute the entire record herein and shall be107 NLRB No. 61. UNION MANUFACTURING COMPANY185filedwith the Board; (2) the affidavits, correspondence, andother documents attached to Respondent's answer as ExhibitsNos. 1 to 7 inclusive have been made part of the answer byRespondent for the limited purpose of affording the Respondentan opportunity to show the nature of the issues on whichRe spondent as serts it was entitled to a hearing in the proceedingknown as Union Manufacturing Company, Case No. 5-RC-1103,and further to show that material and substantial issues offactwere raised which necessitated a hearing prior to thecounting of certain challenged ballots to determine the eligibilityof all challenged voters, and said documents are not made partof the record for the purpose of proving that the matters re-cited therein are true in fact; (3) the partie s waive the taking offurther testimony, or the submission of further evidence, or anyhearing or further hearing before any Trial Examiner, examinerorMember of the Board, the issuance of any intermediate orproposed report or proposed order, and the filing of exceptionsto any such intermediate or proposed report or proposed order;(4) the parties waive all further hearing, taking of testimony,submission of evidence, oral argument, or other procedurebefore the Board, provided that the parties might file, within astated period, briefs with the Board. A memorandum brief wasthereafter filed with the Board by the Respondent.The aforesaid stipulation is hereby accepted and made a partof the record herein, and, in accordance with Section 102.50 ofNational Labor Relations Board Rules and Regulations - Series6, as amended, the proceeding is hereby transferred to, andcontinued before, the Board. Upon the basis of the aforesaidstipulation and the entire record in the case, and upon full con-sideration of the Respondent'smemorandum,the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a corporation duly organized and existing byvirture of the laws of the State of Maryland, having its principaloffice and place of business at Frederick, Maryland, where it isengaged inthemanufacture, sale, and distribution of full-fashioned hosiery. In the course of its business operations, theRespondent annually purchases materials and supplies valuedin excessof $100,000, all of which originates in, and is shippedfrom, States other that the State of Maryland to the Frederickplant. Respondent annually sells and delivers substantially allof its finished products, valued inexcessof $100,000, to pur-chasers in States other than the State of Maryland.The Respondent admits, and we find, that it is engaged in com-merce withinthe meaningof the National Labor Relations Act.II.THE LABOR ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers, affiliated with theAmerican Federation of Labor, is a labor organization withinthemeaningof the Act. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA.The refusalto bargain1Therepresentation caseOn or about May 4, 1952, an economic strike commenced atthe Respondent's Frederick, Maryland, plant. On June 4, 1952,the Union filed with the Board its petition for certification ofrepresentatives in the unit described below, and, on June 12,theBoard issued a Decision and Direction of Election con-taining the provision that "all persons hired since the com-mencement ofthe strike and all strikers shall be pre sumEtivelyeligible to vote, subject to challenge."' The election thusdirected was held on June 25 under the direction and supervisionof the Regional Director for the Fifth Region. The tally of bal-lots showed that 157 votes were cast, of which 1 was for theUnion, 46 were against the Union, and 110 were challenged. Thestrike was still current at the time of the election.Thereafter, on September 12, 1952, the Regional Directorissued his report on challenges in which he recommended thatthe challenges to 21 ballots be overruled, that 2 challenges besustained, and that a hearing be conducted with respect to theissuesraised by the remaining 87 challenged ballots. The Re-spondent contested the eligibility of 82 of these 87 voters on theground that they had engaged in "debarment activity" on thepicket line prior to the election and contended that this activityautomatically placed these individuals in the category of em-ployee s not entitled to reinstatement. As a further disqualifica-tion with respect to 23 of the 82, the Respondent contended thatthese individuals had obtained permanent employment withanother employer prior to the election. As no exceptions werefiled to the report on challenges, the Board, on October 2, 1952,adopted the recommendations and ordered that a hearing beheld.Thereafter, and prior to the commencement of any hearing,the Board issued a Supplemental Decision andOrderz wherein,on motion of the Union, it directed that testimony be excludedfrom the hearing concerning alleged "debarment activity" onthe part of strikers who were not permanently replaced, dis-charged, or denied reinstatement prior to the date of the elec-tion.The Board further directed that the Regional Directorprepare a supplemental report on challenges in accord withsuch ruling.On January 9, 1953, the Regional Director issued such sup-plemental report finding that none of the strikers whose eli-gibilitywas challenged had been permanently replaced, dis-charged, or denied reinstatement prior to the date of the'Case No. 5-RC-1103, original Decision and Direction of Election not reported in printedvolumes of Board Decisions.2101 NLRB 1028. UNION MANUFACTURING COMPANY187election, and recommending that the challenges to the 59 bal-lotscontested by the Respondent solely upon the grounds of"debarment activity" be overruled and that the ballots beopened and counted. The Regional Director further recom-mended overruling challenges to 15 other ballots contestedboth on the ground that these employees had engaged in "debar-ment activity" and on the ground that these employees hadsecured other permanent employment prior to the election.Both the Respondent and the Union filed timely exceptions to thesupplemental report on challenges.On February 24, the Board issued its Second SupplementalDecision and Direction 3 finding that the exceptions did not raisesubstantial andmaterial issues of fact as to the RegionalDirector's findings and recommendations and directing thatthose ballots to which challenges had been overruled should beopened and counted. Pursuant thereto, the Regional Directorissued his revised tally of ballots on March 6, which tallyshowed that the Union had obtained a majority of the valid votescast. On March 10, counsel for the Respondent filed objectionsto the opening and counting of the challenged ballots. On March17, the Board overruled the objections and certified that theUnion, pursuant to Section 9 (a) of the Act, was the exclusiverepresentative of all the Respondent's employees in the unitdescribed below for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment, and otherconditions of employment.2.The appropriate unitThe parties agree, and the Board finds, that all productionandmaintenance employees at the Respondent'sFrederick,Maryland,plant, excluding office clerical employees, watchmen,professional employees,and all supervisors as defined in theamended Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of theAct.3.Representation by the Union of amajority in the appropriate unitAs previously indicated, the Board, on March 17, 1953,certified the Union as exclusive bargaining representative in theappropriate unit of the Respondent's employees. The Respondentcontests the validity of this certification herein, as it did in therepresentation case, on the ground that the Board should haveheld a hearing concerning the allegations of "debarment activ-ity" on the picket line by a substantial number of the challengedvoters whose ballots were, instead, opened and counted. TheBoard considered this contention and Respondent's supportingarguments in the representation case resulting in the certifica-3102 NLRB 1626 1 88DECISIONSOF NATIONAL LABOR RELATIONS BOARDtion and found the contention to be without merit inasmuch as theRespondent had not, in fact, discharged,permanently replaced,or refused to reinstate any of the challenged voters prior to thedate of the election. The Respondent offers, and we find, noadditional evidence or contention not considered in the priorrepresentation matter which would support the Respondent'sposition.Accordingly, we find that on March 17, 1953, and at all timesthereafter,the Union was, and now is, the exclusive bargainingrepresentative of the employees in the above-described unit forthe purposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other conditions of em-ployment.4.The refusal to bargainThe parties stipulated that by letter mailed on or about April9, 1953, the Union requested a meeting with representativesof the Respondent for the purpose of reaching a collective-bargaining agreement.The parties also stipulated that, on orabout April 13, 1953, the Respondent replied to the Union'srequest stating that it declined to recognize the certificationoftheUnion as the representative of its employees. TheRespondent's contention that the certification was invalid hasbeen decided adversely to the Respondent herein. Accordingly,we find that the Respondent, on or about April 13, 1953, and atall times thereafter, refused to bargain collectively with theUnion as the exclusive representative of employees of theRespondent in an appropriate unit in violation of Section 8 (a)(5)of the Act, and has thereby interfered with, restrained,and coerced its employees in the exercise of their statutoryrights in violation of Section 8 (a) (1).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of the Re spondent set forth in section III, above,occuring in connection with its operations described in sectionI,above, have a close,intimate,and substantial relation totrade,traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce.V.THE REMEDYHaving found that the Respondent is engaged in certain unfairlabor practices,we shall order itto cease and desist therefromand to take certain affirmative action which will effectuate thepolicies of the Act.Upon the basis of the above findings of fact and upon the entirerecord in this case,the Board makes the following,.CONCLUSIONS OF LAW1.American Federation of Hosiery Workers, AF L, is a labororganization within themeaning of Section 2 (5) of the Act. UNION MANUFACTURING COMPANY1892.All production and maintenance employees at the Re-spondent's Frederick, Maryland, full-fashioned hosiery plant,excluding office clerical employees, watchmen, professionalemployees, and all supervisors as defined in the amended Act,constitute a unit appropriate for the purposes of collectivebargaining within themeaning of Section 9 (b) of the Act.3.American Federation of Hosiery Workers, AFL, was onMarch 17, 1953, certified as, and has at all times thereafterbeen, the exclusive representative of all employees in theaforesaid unit for the purposes of collective bargaining withinthemeaning of Section 9 (a) of the Act.4.By refusing on or about April 13, 1953, and at all timesthereafter, to bargain collectively with American Federation ofHosiery Workers, AFL, as the exclusive representative of allemployees in the aforesaid appropriate unit, the Respondenthas engaged in and is engaging in unfair labor practices withinthemeaning of Section 8 (a) (5) of the Act.5.By the afore said unfair labor practices, the Respondent hasinterfered with, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7 of the Act,thereby engaging in unfair labor practices within the meaning ofSection 8 (a) (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor prac-ticies affecting commerce within the meaning of Section 2 (6)and (7) of the Act.ORDERUpon the entire record in this case and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Re-lations Board hereby orders that the Respondent, Union Manu-facturing Company, Frederick, Maryland, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with American Federa-tion of Hosiery Workers, AFL, as the exclusive representativeof all production and maintenance employees at the Respond-ent's Frederick, Maryland, full-fashioned hosiery plant, ex-cludingofficeclerical employees, watchmen, professionalemployees, and all supervisors as defined in the amended Act.(b) In any other manner interfering with the efforts of Ameri-can Federation of Hosiery Workers, AFL, to negotiate for, orto represent, the employees in the aforesaid bargainingunit astheir exclusive bargaining agent.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) Upon request, bargain collectively with American Federa-tion of Hosiery Workers, AFL, as the exclusive,representa-tiveof the employees in the aforesaid bargaining unit, withrespect to rates of pay, wages, hours, and other conditions ofemployment and, if an understanding is reached, embody suchunderstanding in a signedagreement.3375930 - 55 - 14 190DECISIONSOF NATIONAL LABOR RELATIONS 3OARD(b)Post at its plant in Frederick, Maryland, copies of thenotice attached hereto marked "Appendix A." 4 Copies of saidnotice, to be furnished by the Regional Director for the FifthRegion, shall, after being signed by the Respondent's repre-sentative, be posted by the Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that said notices arenotaltered,defaced,orcovered by any other material.(c)Notify the Regional Director for the Fifth Region, inwriting, within ten (10) days from the date of this Order, whatsteps the Respondent has taken to comply therewith.4In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIX ANOTICETO ALLEMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL BARGAIN collectively upon request withAmerican Federation of Hosiery Workers, AFL, as theexclusive representative of all employees in the bar-gainingunitdescribed herein with respect to wages,rates of pay, hours, and other conditions of employment,and if an understanding is reached, embody such under-standing in a signed agreement. The bargaining unit is:All production and maintenance employees at ourFrederick, Maryland, plant, excluding office clericalemployees, watchmen, professional employees, andall supervisors as defined in the amended Act.WE WILL NOTengage inany acts in any manner inter-fering with the efforts of American Federation of HosieryWorkers, AFL, to negotiate for, or represent, the em-ployees in the bargaining unit described above.UNION MANUFACTURING COMPANY,Employer.Dated ................By.................................. ................(Representative)(Title)Thisnoticemust remain postedfor 60 days from the datehereof, andmust not be altered, defaced,or covered by anyother material.